  Case 2:20-cv-00141-NT Document 1 Filed 04/23/20 Page 1 of 12                    PageID #: 1




                              UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF MAINE


DEBRA BOUCHER,                                   )
                                                 )
               Plaintiff,                        )
                                                 )
                       v.                        )    Civil Action No.:
                                                 )
NORTHEAST BANK,                                  )
                                                 )
               Defendant.                        )


                      COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiff Debra Boucher, by and through the undersigned counsel, complains of

Defendant Northeast Bank as follows:

                                       INTRODUCTION

       1.      This action arises out of the unlawful employment actions taken by Defendant

Northeast Bank against Plaintiff Debra Boucher in violation of the Family and Medical Leave

Act, 29 U.S.C. §2601 et seq. (“FMLA”), the Maine Family Medical Leave Act, 26 M.R.S.A.

§843 et seq. (“MFMLA”), and for constructive discharge. The illegal practices alleged below

were committed within the state of Maine.

                                JURISDICTION AND VENUE

       2.      Jurisdiction properly lies in this Court pursuant to 28 U.S.C. §1331 and 29

U.S.C. §2617(a)(2) and pursuant to the doctrine of supplemental jurisdiction over the state-

based MFMLA claim.

       3.      Venue properly lies in this Court pursuant to 28 U.S.C. 1391.
  Case 2:20-cv-00141-NT Document 1 Filed 04/23/20 Page 2 of 12                      PageID #: 2




                                        JURY DEMAND

       4.      Plaintiff demands trial by jury of all claims, to the extent allowed by law.

                                            PARTIES

       5.      Plaintiff Debra Boucher (“Plaintiff Boucher”) resides in Litchfield, Maine. She

first started working for Northeast Bank in 1998. She remained employed by Northeast Bank

until November 15, 2019, when she resigned from her position as a Commercial Loan Escrow

Specialist.

       6.      In the year preceding her resignation, Plaintiff Boucher worked more than 1250

hours, primarily at Defendant Northeast Bank’s Lewiston, Maine location. At all times relevant

to this complaint, Plaintiff Boucher performed her job in a satisfactory fashion.

       7.      Defendant Northeast Bank is a Maine-based full-service financial institution

with approximately 180 employees.

                                FACTUAL ALLEGATIONS

       A.      Defendant Northeast Bank Approves Plaintiff Boucher’s Request For
               Intermittent FMLA Leave To Care For Her Mother’s Serious Health
               Condition.

       8.      Plaintiff Boucher was hired by Defendant Northeast Bank in October of 1998.

       9.      Plaintiff Boucher continued working for Defendant Northeast Bank full-time from

1998 until she was constructively discharged on November 15, 2019.

       10.     In the summer of 2019, Plaintiff Boucher’s mother was diagnosed with the

serious health condition of dementia and possibly Alzheimer’s. As a result, her mother was

incapacitated and required frequent medical treatment, as well as assistance with daily living

activities, medication compliance, and related transportation. Plaintiff Boucher’s mother’s

condition was permanent and was such that she could require emergent medical care at any time

24 hours a day, seven days a week.

                                                 2
  Case 2:20-cv-00141-NT Document 1 Filed 04/23/20 Page 3 of 12                       PageID #: 3




       11.       Plaintiff Boucher’s mother lives alone. Because none of Plaintiff Boucher’s

siblings lives locally, she was the only immediate family member available to assist her mother

when her serious medical condition required care.

       12.       On August 16, 2019, Plaintiff Boucher contacted Clarissa Smith, who was a

Payroll and HR Administrator employed by Defendant Northeast Bank. Plaintiff Boucher

contacted Ms. Smith to request the FMLA paperwork she needed to complete to apply for leave

to care for her mother.

       13.       In response to the request, on or about August 16, 2019, Defendant Northeast

Bank sent Plaintiff Boucher the FMLA paperwork. Once completed, Heidi Jacques (“Ms.

Jacques”), a senior vice president with Defendant Northeast Bank and its Director of Human

Resources, would review the request. Ms. Jacques worked at the same location in Lewiston,

Maine as Plaintiff Boucher.

       14.       On August 22, 2019, Defendant Northeast Bank received Plaintiff Boucher’s

completed FMLA application

       15.       The relevant portion of the application completed by Plaintiff Boucher’s mother’s

doctor indicated that Plaintiff Boucher’s mother’s medical condition incapacitated her for a

single continuous period of time and that her condition caused episodic flare-ups.

       16.       On September 4, 2019, Defendant Northeast Bank notified Plaintiff Boucher that

her application for protected leave under the FMLA had been approved.

       17.       Plaintiff Boucher’s approved leave entitled her unscheduled leave due to the

nature of her mother’s serious medical condition and that fact that the need for leave would be

unforeseeable.

       B.        Plaintiff Boucher’s Mother Is Seriously Injured In A Fall.

       18.       On or about the evening of October 17, 2019, Plaintiff Boucher’s mother fell.

                                                  3
  Case 2:20-cv-00141-NT Document 1 Filed 04/23/20 Page 4 of 12                     PageID #: 4




          19.   The fall broke Plaintiff Boucher’s mother’s right shoulder and dislocated her left

shoulder. These injuries, when coupled with her dementia, required continuous care until

Plaintiff Boucher could get her mother placed in an appropriate rehabilitation facility.

          20.   On the morning of October 18, 2019, Plaintiff Boucher called Kim Medeiros and

left her a message explaining what had happened with her mother. Later that day, Ms. Madeiros

responded via text. She told Plaintiff Boucher to take care of her mother and not to worry about

work. Plaintiff Boucher responded by thanking Ms. Medeiros and telling her that she will keep

her updated about the situation.

          21.   On October 18 Plaintiff Boucher also told Alizabeth Dowling (“Ms. Dowling”)

about her mother’s fall. Ms. Dowling was Plaintiff Boucher’s team leader.

          22.   On October 21, 2019, Ms. Dowling texted Plaintiff Boucher and asked how her

mother was doing. Plaintiff Boucher responded that she was hoping to get an update from the

doctors soon. Ms. Dowling told her to take the time she needed.

          23.   On October 22, 2019, Plaintiff Boucher met in person with Ms. Jacques to update

her about the status of her mother’s serious health condition. During the meeting she told Ms.

Jacques about the injuries her mother suffered, that she needed to be placed in a rehabilitation

facility, but that until that could be done she would need to remain out of work. She also told Ms.

Jacques that she believed she would need to be available to assist in her mother’s care in the

future.

          24.   At the conclusion of the meeting Ms. Jacques told Plaintiff Boucher to keep her

updated. Following the meeting, Plaintiff Boucher met visited with coworkers to update them on

what had happened with her mom and tell them how her meeting with Ms. Jacques went.




                                                 4
  Case 2:20-cv-00141-NT Document 1 Filed 04/23/20 Page 5 of 12                      PageID #: 5




         C.    Ms. Jacques Denies Plaintiff Boucher’s FMLA And Demands She Return To
               Work.

         25.   On Thursday October 24, 2019, Plaintiff Boucher received a telephone call from

Ms. Jacques.

         26.   Ms. Jacques told Plaintiff Boucher that there must have been a

miscommunication, that she did not know that Plaintiff Boucher had not been working. Ms.

Jacques sounded upset. She told Plaintiff Boucher that while she understood what was going on

with her mother, she has a business to run and Plaintiff Boucher had to return to work. She

denied that Plaintiff Boucher’s absences were protected by FMLA. Ms. Jacques went on to

criticize Plaintiff Boucher for poor communication.

         27.   Plaintiff Boucher was confused and speechless. She explained to Ms. Jacques that

there was a meeting scheduled for the following day to discuss her mother’s condition and the

plan moving forward. She told Ms. Jacques she would keep her updated and the phone call

ended.

         28.   After the call with Ms. Jacques, Plaintiff Boucher called Louise Gillis (“Ms.

Gillis”), who was the Manager of the Commercial Loan Division at Defendant Northeast Bank,

and left a message with her about her conversation with Ms. Jacques.

         29.   Later that afternoon, Ms. Gillis returned Plaintiff Boucher’s call. During the call,

Plaintiff Boucher explained what had happened with her mom, what she had told Ms. Jacques

and others over the last week, and that Ms. Jacques had just demanded that she return to work.

She explained that in September the Bank had approved FMLA leave so she could care for her

mom.

         30.   In response, Ms. Gillis told Plaintiff Boucher that everyone in her department was

very busy, and asked whether she should get a temp worker. Plaintiff Boucher told her the same


                                                 5
  Case 2:20-cv-00141-NT Document 1 Filed 04/23/20 Page 6 of 12                      PageID #: 6




thing she had told Ms. Jacques, that there was a meeting about her mom the next day and she

hoped to know more after it. The phone call ended with Ms. Gillis instructing Plaintiff Boucher

to update only her moving forward.

       31.     Plaintiff Boucher was absent from work to care for her mother from October 18

until October 25. These absences were for reasons that were protected under the FMLA.

Furthermore, they were consistent with, and protected by, the FMLA leave that Defendant

Northeast Bank had already approved in September of 2019.

       D.      Defendant Northeast Bank Refuses To Provide Plaintiff Boucher FMLA
               Leave For Her Mother. Plaintiff Boucher Is Forced To Resign.

       32.     Plaintiff Boucher’s conversations with Ms. Jacques and Ms. Gillis made her

scared. She did not understand why she was being told she had to return to work and could not

use FMLA protected leave. She was concerned that if she used it, she would lose her job, which

she could not afford. At the same time, she knew that her mother desperately needed her care,

and would continue to need it intermittently for the foreseeable future.

       33.     On Thursday afternoon, Plaintiff Boucher also spoke with Ms. Dowling, who told

her about a phone conference that Ms. Dowling had attended that day with Ms. Jacques, Ms.

Gillis, and Ms. Madeiros. The purpose of the call was to discuss Plaintiff Boucher’s absence

from work to care for her mother’s serious medical condition.

       34.     During the call, Ms. Jacques repeatedly told the others on the call that Plaintiff

Boucher did not have FMLA to care for her mother.

       35.     When Plaintiff Boucher learned about the conference call she was beyond

perplexed. She knew that caring for her mother qualified her for FMLA leave. In addition,

Defendant Northeast Bank had already approved FMLA leave to care for her mother. She did not




                                                 6
  Case 2:20-cv-00141-NT Document 1 Filed 04/23/20 Page 7 of 12                   PageID #: 7




understand why Ms. Jacques was telling members of the Bank’s management team, including

her boss, that she did not have FMLA to care for her mother.

       36.     The stress of caring for her mother and worrying about whether doing so would

cause her to be fired weighed tremendously on Plaintiff Boucher. She decided that her only

choice was to return to work.

       37.     On the morning of October 25, 2019, Plaintiff Boucher emailed Ms. Gillis. The

scheduled meeting about her mother had not yet happened. In her email, Plaintiff Boucher told

Ms. Gillis that regardless of what happened at the meeting about her mom, she would return to

work the following Monday, October 28. Ms. Gillis thanked her for the update.

       38.     Plaintiff Boucher went to work at Defendant Northeast Bank on Monday, October

28, 2019. She was upset and confused that she had been denied FMLA to care for her mother.

       39.     That morning she emailed Ms. Gillis. Plaintiff Boucher attached her approved

FMLA paperwork to the email to show that she did have FMLA. She also asked to speak with

Ms. Gillis about what was going on.

       40.     In response to receiving the approved FMLA paperwork, Ms. Gillis asked

Plaintiff Boucher “what am I supposed to do with this?”

       41.     On October 28, 2019, Plaintiff Boucher spoke with Ms. Gillis about the fact that

Ms. Jacques was denying her FMLA leave to care for her mother.

       42.     Ms. Gillis apologized to Plaintiff Boucher for Defendant Northeast Bank’s denial

of FMLA leave, but told her nothing further. The decision to deny Plaintiff Boucher FMLA

leave appeared to be final.

       43.     On Tuesday October 29, 2019, Plaintiff Boucher emailed Ms. Gillis again. This

time she attached a timeline of events from the prior week to demonstrate what had happened



                                                7
  Case 2:20-cv-00141-NT Document 1 Filed 04/23/20 Page 8 of 12                     PageID #: 8




and why she was confused by Ms. Jacques’s denial of FMLA and her complaints about Plaintiff

Boucher’s communication.

        44.     On October 29th Plaintiff Boucher also talked with Ms. Dowling about Defendant

Northeast Bank’s denial of FMLA to care for her mother. Ms. Dowling told her that Ms. Gillis

had called her to confirm that the time line that Plaintiff Boucher had emailed her the day before

was correct. Ms. Dowling told Ms. Gillis that it was correct.

        45.     Despite reaching out to her supervisor and other members of Northeast Bank’s

management team, at no point did anyone at Northeast Bank tell Plaintiff Boucher that her

FMLA was approved. They apologized to her about Ms. Jacques’ decision, but acted in

conformity with its denial of her right to FMLA.

        46.     Plaintiff Boucher’s mother remained seriously ill and in need of care and

assistance for her serious medical condition. Plaintiff Boucher did not know what to do. Because

Defendant Northeast Bank had denied her FMLA leave to care for her mother, it put her in the

terrible position of having to choose between caring for her seriously ill mom or staying

employed.

        47.     On November 5, 2019 Plaintiff Boucher resigned her position. She felt she had no

other choice but to leave. She could not work at the expense of her mother’s health and safety.

Her mother still needed her assistance, and would continue to in the future. Defendant Northeast

Bank knew what was going on, but had denied her right to protected leave under the FMLA.

                                            COUNT I
                                FMLA (Interference and Retaliation)

        48.     Plaintiff Boucher re-alleges and herein incorporates by reference Paragraphs 1- 47

as if set forth in their entirety herein.




                                                 8
  Case 2:20-cv-00141-NT Document 1 Filed 04/23/20 Page 9 of 12                      PageID #: 9




       49.        The FMLA provides eligible employees protected leave “in order to care for …a

parent…of the employee, if such…parent has a serious health condition.” 29 U.S.C. §

2612(a)(1)(C).

       50.        The FMLA makes it unlawful for “any employer to interfere with, restrain, or

deny the exercise of or the attempted exercise, any right provided under this subchapter.” 29

U.S.C. § 2615(a)(1).

       51.        The FMLA also makes it unlawful for “any employer to discharge or in any other

manner discriminate against any individual for opposing any practice made unlawful by this

subchapter.” 29 U.S.C. § 2615(a)(2).

       52.        In September of 2019 Defendant Northeast Bank had certified Plaintiff Boucher’s

request for intermittent FMLA for her mother’s serious health condition.

       53.        In October of 2019 Ms. Boucher’s mother fell, breaking one shoulder and

dislocating another. This, in addition to her diagnosed dementia, required Ms. Boucher’s care

and assistance.

       54.        Plaintiff Boucher’s mother’s injury and medical condition qualified as a serious

medical condition pursuant to the FMLA.

       55.        Plaintiff Boucher told her superiors at Defendant Northeast Bank what had

happened to her mother, and that she needed care.

       56.        Less than one week later, Defendant Northeast Bank’s HR Director contacted

Plaintiff Boucher to tell her that she understood what had happened with her mom, but that she

had a business to run and Plaintiff Boucher needed to get back to work.

       57.        Defendant Northeast bank denied Plaintiff Boucher FMLA leave to care for her

mother.



                                                   9
 Case 2:20-cv-00141-NT Document 1 Filed 04/23/20 Page 10 of 12                     PageID #: 10




       58.     Plaintiff Boucher complained to her supervisor that she should not have been

denied FMLA. She explained what her mom was suffering from. She provided documents to

support that she had been approved for FMLA to care for her mother.

       59.     In response, Defendant Northeast Bank apologized for making her return to work,

but did never communicated to Plaintiff Boucher that she could take FMLA leave, despite

Plaintiff Boucher’s attempt to get answers.

       60.     Defendant Northeast Bank interfered with Plaintiff Boucher’s right to FMLA by

denying her use of federally protected FMLA leave to provide care to her mother for her

mother’s serious health condition.

       61.     Defendant Northeast Bank’s conduct in interfering was willful and done in bad

faith because it knew Plaintiff Boucher’s mother had a serious health that qualified for FMLA. It

had approved her application for FMLA leave to care for her mother approximately 6 weeks

prior to her mother’s fall.

       62.     By preventing Plaintiff Boucher from utilizing protected leave, Defendant

Northeast Bank’s conduct denied or otherwise interfered with her substantive rights under the

FMLA, in violation of 29 U.S.C. § 2615(a)(1).

       63.     Defendant Northeast Bank interfered with, restrained or denied her the exercise

of, or attempted exercise of, her rights under the FMLA, in violation of 29 U.S.C. § 2615(a)(1)

and (2).

       64.     Alternatively, Defendant Northeast Bank’s termination of Plaintiff Boucher was

done to discriminate and/or retaliate against her because of her protected use of FMLA leave in

violation of 29 U.S.C. § 2615(a)(1) and (2). For the foregoing reasons, this retaliatory conduct

was willful and done in bad faith.



                                                10
 Case 2:20-cv-00141-NT Document 1 Filed 04/23/20 Page 11 of 12                      PageID #: 11




                                             COUNT II
                                        Constructive Discharge

        65.     Plaintiff Boucher re-alleges and herein incorporates by reference Paragraphs 1- 64

as if set forth in their entirety herein.

        66.     Because Plaintiff Boucher’s mother remained seriously ill and in need of care and

assistance for her serious medical condition, and because Defendant Northeast Bank denied her

FMLA and MFMLA leave to care for her seriously ill mother, Plaintiff had no other option but

to resign her position.

        67.     On November 5, 2019, Plaintiff Boucher resigned from Northeast Bank.

        68.     Northeast Bank constructively discharged Plaintiff Boucher.

                                                 COUNT III
                      For Violation of the Maine Family Medical Leave Act

        69.     Plaintiff Boucher re-alleges and hereby incorporates by reference Paragraphs

1-68 as if set forth in their entirety herein.

        70.     Plaintiff Boucher’s mother suffers from a serious health condition as defined

by 26 M.R.S.A. §843(6).

        71.     Plaintiff Boucher was entitled to leave under the MFMLA, 26 M.R.S.A.

§844, for her mother’s serious health condition.

        72.     Defendant Northeast Bank interfered with and/or unlawfully discriminated

against Plaintiff Boucher in connection with her right to leave to leave to care for her

mother in violation of 26 M.R.S.A. § 847.

                                       PRAYER FOR RELIEF

        WHEREFORE, Plaintiff prays that this Court enter an Order providing as follows:




                                                    11
 Case 2:20-cv-00141-NT Document 1 Filed 04/23/20 Page 12 of 12                    PageID #: 12




       A.      On Count I, order Defendant Northeast Bank to make Plaintiff whole for lost

wages and benefits and to pay liquidated damages in an amount equal to the sum of lost wages

and benefits as well as all other damages provided by the federal statute;

       B.      On Count II, that the Court order and grant Plaintiff all employment benefits she

would have enjoyed had she not been constructively discharged;

       C.      On Count III, order Defendant Northeast Bank to make Plaintiff whole for

lost wages and benefits and to pay liquidated damages in an amount equal to $100 per day

that the violation has continued, as well as payment of all additional damages provided for

by 26 M.R.S.A. § 848;

       D.      On all Counts, order Defendant Northeast Bank to pay pre-judgment and

post-judgment interest, costs, expenses, and reasonable attorneys' fees;

       E.      Grant such additional relief as this Court deems appropriate.

                                               Respectfully submitted,



 Dated: April 23, 2020                         /s/ Samuel S. Riotte _______________________
                                               Samuel S. Riotte
                                               McTEAGUE HIGBEE
                                               Four Union Park
                                               P.O. Box 5000
                                               Topsham, ME 04086
                                               (207) 725-5581
                                               sriotte@mcteaguehigbee.com

                                               Counsel to Plaintiff




                                                12
